Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
In the response filed 02/05/2021, the Applicant argues that the combination of references fail to disclose the claimed invention (REMARKS, page 7).  The Examiner respectfully disagrees with the Applicant’s arguments for the following reasons.
The Applicant argues combined references fail to disclose “the bottom of the housing has an opening portion through which the concave portion is exposed”.  The Examiner respectfully disagrees. Jadrich illustrates a housing comprising upper 202 and lower portions 204, wherein the lower portion (bottom of the housing) comprises an opening portion (space occupied by battery pack 224/compartment 226) through which the concave portion 206 is exposed.
The Applicant argues that “one skilled in the art would not be motivated to modify the structure of Jadrich to satisfy that limitation that the second power supply unit is detachable attached” (REMARKS, page 7).  The Examiner respectfully disagrees.   The Applicant points to a passage in the disclosure of Jadrich that explicitly describes that “the present invention is not limited to a self-contained battery”; para 0048).   Jadrich discloses the battery back 224 as mounted within a compartment 226, such that the components are separate structures (Figure 2; para 0046-0049).  Additionally, alternative embodiments describe a detachable hand and battery pack, with the advantage of replacing a battery of low charge (Figure 16-7; para 0063-0064).  Thus, removing and replacing the battery would have been an obvious step to one of ordinary skill in the art based on the teachings of Jadrich.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jadrich et al. (US Pub. 2007/0272873) in view of Kim et al. (US Pub. 2012/0076266) and Ohta et al. (US Pub. 2014/0252841).
Regarding claim 1, Jadrich discloses a radiation detection device (Figure 1) comprising: 
a radiation detection panel (200; Figure 2); 
a supporting member having a first surface and a second surface being opposite to the first surface, wherein the radiation detection panel is provided at a side of the first surface (stiffener 210 is opposite to heat sink 228 and collectively comprise the supporting member, with detector array 208 is affixed to upper surface of stiffener 210; para 0046); 
a power supply unit that supply operating electric power of the radiation detection panel (battery pack 224); 
a housing that accommodates the radiation detection panel, the supporting member, and the power supply unit (upper housing 202); and 
a holder portion which is provided on the second surface of the supporting member and to which the power supply unit is attached (compartment 226 of lower housing 204), 
wherein the holder portion comprises a pair of frames that protrude toward a bottom of the housing which faces the second surface of the supporting member and a concave portion that is provided between the pair of frames and is capable of accommodating the second power supply unit (upper 202 and lower 204 housing are secured together forming cavity 206. Battery pack 224 is mounted in a compartment 226 of lower housing 204, which includes side supports connected to housing 202), and 
the bottom of the housing has an opening portion through which the concave portion is exposed (bottom of lower housing 204 includes a concave portion adapting compartment 226).
Jadrich does not specify wherein the power supply unit is detachably attached.  In the same field of endeavor, Kim teaches a portable x-ray detector comprising a detection panel having a backing housing 60 detachably fixed to a rear surface of the detection panel 50, the backing housing 60 having a power pack B (Figs 4-5; 0032-0042), with the advantage of increasing the usage time and space limits associated with conventional detection systems (para 0018).  In light of the performance advantages provided by the detachable backing housing including the additional power supply, as disclosed by Kim, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Jadrich. 
Additionally, while Jadrich teaches wherein the power supply unit is accommodated in the lower housing cavity, Jadrich does not disclose first and second power supply units, with a first supply 
Regarding claims 3-7, Jadrich discloses an internal frame portion in the lower casing 404 having column features protruding in a direction in which the pair of frames face each other (para 0051).  In light of the improved structural support, it would have been obvious to one of ordinary skill in the art to duplicate structural elements with predictable results.
Regarding claims 8-10, Jadrich discloses the concave portion having an accommodation portion that accommodates a power supply unit (Figure 2).  Jadrich does not specify a slope portion.  Providing a slope portion in the battery pack storage area would have been a matter of obvious design choice based on the application at hand.  For example, maximizing battery space, while facilitating an internal space within the panel for routing additional components (e.g. electronics).
Regarding claims 11-13, providing a slope portion in the battery pack storage area would have been a matter of obvious design choice based on the application at hand.  For example, maximizing battery capacity, while facilitating an internal space within the panel for routing additional components (e.g. electronics).
Regarding claims 14-16, Jadrich discloses the holder portion is formed integrally with the supporting member (Figure 2).
Regarding claims 17-19, Jadrich discloses wherein the holder portion is formed integrally with the supporting member (Figure 2).  However, means for securing structural elements of a device .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadrich et al. (US Pub. 2007/0272873) in view of Kim et al. (US Pub. 2012/0076266), Ohta et al. (US Pub. 2014/0252841), and Bandis (US Pub. 2014/0211921).
Regarding claim 2, the combined references in the rejection of claim 1 do not specify a sealing member interposed between the bottom of the housing and the holder portion along an edge of the opening portion.  In the same field of endeavor, Bandis discloses a portion radiographic device comprising housing 102 having a cavity 106 wherein a removable battery pack 104 is arranged, the battery and housing opening edge comprising a sealing member 116 (figures 1-3; ), with benefit of sealing out contaminants from external sources to maximize performance (para 0004).  In light of the improved durability provided by edge sealing an electronic housing as taught by Bandis, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Jadrich, Kim, and Ohta.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/               Primary Examiner, Art Unit 2884